BOND, J.-
This suit is upon a bond given to a constable by an execution plaintiff upon a claim of ownership to *588the property- seized by tbe officer made by a third party. There was a verdict and judgment for plaintiff. The obligors in tbe bond appealed.
The first error assigned is that tbe record does not show that tbe bond sued upon was introduced in evidence on tbe trial. It was set out according to its legal tenor and effect in tbe petition, and a copy of it was annexed thereto as an exhibit. Under tbe statute governing pleadings where tbe action or defense is founded upon a written instrument charged to have been executed by tbe adverse party, it was tbe duty of appellants if they desired to controvert tbe allegations as to tbe bond contained in tbe petition, to have answered under oath denying tbe execution of tbe instru-' ment. Not having done this tbe bond as set forth in tbe petition stood confessed by defendants, and there was no necessity for tbe formality of its introduction in evidence. R. S. 1899, sec. Y46; Handley v. Railway, 55 Mo. App. loc. cit. 505; Smith Company v. Rembaugh, 21 Mo. App. 390. This point is accordingly ruled against appellants.
It is next insisted that tbe judgment should be reversed for failure of tbe record to contain any evidence tending to show that Eairclotb, tbe alleged purchaser of tbe property and who 'brings this suit upon tbe bond executed to tbe constable by whom tbe property was levied upon and sold, complied with tbe requirements of tbe statute by taking open, notorious and unequivocal possession of tbe property within a reasonable time. R. S. 1899, sec. 3410. Tbe record shows that tbe alleged purchaser took a bill of sale setting forth in general terms that be bad purchased tbe undivided one-half interest of bis vendor in tbe cottonwood and ash* lumber at tbe Rowland mill, and that be caused this instrument to be filed for record; that be took no manner of possession of tbe property, simply bad it pointed out to him, allowed it to remain in tbe same condition without in any wise affixing a mark or designation of bis ownership or taking *589any steps whatever to apprise the community that a change in the title had taken place. As there is no statute in this state requiring absolute sales of personal property to be recorded, the record of the bill of sale was not evidence of a compliance with the law requiring a visible change of possession of the thing sold. Kuykendall v. McDonald, 15 Mo. 416. As the record is further barren of any substantial evidence of things done by the purchaser to take possession of the property and to indicate that fact to the public, there was certainly a failure of proof of an “open, notorious and unequivocal change of possession.” Revercomb v. Duker, 74 Mo. App. 570, and cases cited. It was therefore the duty of the trial court in this case to have directed a verdict for the defendants. Its submission of the issues as to change of possession to the jury was error, for which the judgment rendered upon their verdict in favor of plaintiff must be and is hereby reversed.
All concur.